Citation Nr: 1225362	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to October 1946 and from March 1947 to March 1950. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO in Houston, Texas. 

The Veteran testified at a RO hearing in June 2009.  A transcript has been associated with the claims file.  The Veteran requested a hearing before the Board, but withdrew his request in May 2011.  The Board remanded this case in July 2011 for additional development.  It returns now for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in July 2011 in part to provide the Veteran with a VA examination.  The remand instruction specified that the examiner was to address whether a current back disability is causally related to event(s) during service.  The remand explained the facts of the case and called attention to the Veteran's report of an inservice back injury in approximately June 1949 which required light duty restrictions for one to two weeks, his recollection that this injury did not heal, and his admission of a post service work compensation injury in approximately 1955.  The examiner was instructed specifically to comment as to whether the Veteran's allegation of chronic low back disability beginning in service is consistent with the medical and lay evidence of record.

The Veteran was seen for an October 2011 VA examination.  The examiner took the Veteran's history and provided a full examination.  The examiner indicated that the back disability was not at least as likely as not related to service.  In coming to this conclusion, the examiner indicated that her rationale was that no records showed residual pain in the spine after military separation or persistent condition during his military service.   The examiner indicated that the disorder seemed more likely due to the aging process and aggravation by a work lifting injury in 1955.  

The Board finds this rationale internally inconsistent.  If the Veteran's back condition was aggravated by the 1955 work injury, the condition must have predated that injury.  The examiner concluded, however, that the back condition did not begin during service.  It is not clear on the record when the examiner thought the condition began.  Furthermore, the examiner accepted the Veteran's lay history as to the 1955 work injury and rejected the Veteran's lay history as to the 1949 in-service injury without explanation.  The opinion does state that no records showed residual pain at separation or a persistent condition during service.  However, the mere absence of contemporaneous medical records does not render the Veteran incompetent or incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  It appears that the examiner violated the rule of Buchanan by rejecting the Veteran's statements regarding service due to the lack of in-service records.  The Board cannot accept this opinion as adequate.  The Board is obligated to remand for corrective action.  See Stegall.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his currently diagnosed low back disorders.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  Following the examination, the examiner should express opinion on the following questions: 

a) identify all current disorders of the low back; 

b) whether it is at least as likely as not that any currently manifested low back disability first manifested during the Veteran's period of active service from October 1945 to October 1946 and from March 1947 to March 1950 and/or is causally related to event(s) during service. 

The examiner's attention is directed toward the Veteran's report of an inservice back injury in approximately June 1949 which required light duty restrictions for one to two weeks, his recollection that this injury did not heal, and his admission of a post-service work compensation injury in approximately 1955.  

The examiner should specifically comment as to whether the Veteran's allegation of chronic low back disability beginning in service is consistent with the medical and lay evidence of record.  The examiner is reminded that the mere absence of contemporaneous medical records does not render the Veteran incompetent or incredible as to the in-service injury.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

